Exhibit 10.49

June 4, 2007

Trimeris, Inc.

2007 Employee Stock Purchase Plan

 

Purpose

Trimeris, Inc. 2007 Employee Stock Purchase Plan (the “ESPP” or the “Plan”)
provides employees of Trimeris, Inc. (the “Company”) and its Eligible
Subsidiaries with an opportunity to become owners of the Company through
purchasing shares of the Company’s common stock (the “Common Stock”). The
Company intends this Plan to qualify as an employee stock purchase plan under
Section 423 of the Internal Revenue Code of 1986, as amended (the “Code”), and
its terms should be construed accordingly. The Plan is effective as of
December 1, 2007.

 

Eligibility

An Employee whom the Company or an Eligible Subsidiary employs as of the first
day of a Payroll Deduction Period (and has employed for such prior waiting
period, initially set at 90 days, as the Committee determines) is eligible to
participate in the ESPP for that Payroll Deduction Period. However, an Employee
may not make a purchase under the ESPP if such purchase would result in the
Employee’s owning Common Stock possessing 5% or more of the total combined
voting power or value of the Company’s outstanding stock. In determining an
individual’s amount of stock ownership, any options to acquire shares of Company
Common Stock are counted as shares of stock, and the attribution rules of
Section 424(d) of the Code apply.

 

  “Employee” means any person employed as a common law employee of the Company
or an Eligible Subsidiary. Employee excludes anyone who, with respect to any
particular period of time, was not treated initially on the payroll records as a
common law employee, unless the Committee determines that including the person
is necessary to preserve tax treatment.

 

Administrator

A committee of the Board of Directors (the “Board”) of the Company, (the
“Committee”), will administer the ESPP. The Committee is vested with full
authority and discretion to make, administer, and interpret such rules and
regulations as it deems necessary to administer the ESPP (including rules and
regulations considered necessary in order to comply with the requirements of
section 423 of the Code). Any determination or action of the Committee in
connection with administering or interpreting the ESPP will be final and binding
upon each Employee, Participant, and all persons claiming under or through any
Employee or Participant.



--------------------------------------------------------------------------------

  Without shareholder consent and without regard to whether the actions might
adversely affect Participants, the Committee (or the Board) may

establish and change the Payroll Deduction Periods and Offering Periods,

limit or increase the frequency and/or number of changes in the amounts withheld
during a Payroll Deduction Period,

establish the exchange ratio applicable to amounts withheld in a currency other
than U.S. dollars,

lengthen or shorten the waiting period before an Employee becomes eligible to
participate, as long as the change applies uniformly,

permit payroll withholding in excess of the amount the Participant designated to
adjust for delays or mistakes in the Company’s processing of properly completed
withholding elections,

specify a smaller discount to the Fair Market Value (i.e. a higher Purchase
Price) to apply in connection with a shortened period during which Participants
are required to hold the shares after purchase;

establish reasonable waiting and adjustment periods and/or accounting and
crediting procedures to ensure that amounts applied toward the purchase of
Common Stock for each Participant properly correspond with amounts withheld from
the Participant’s Compensation,

delegate its functions (other than those with respect to setting Payroll
Deduction or Offering Periods or determining the price of stock and the number
of shares to be offered under the Plan) to officers or employees of the Company,
and

establish such other limitations or procedures as it determines in its sole
discretion advisable and consistent with the Plan.

 

Page 2



--------------------------------------------------------------------------------

  The Committee may also increase the price provided in Step 2 under Granting of
Options (by decreasing the discount and/or by designating that the price is
determined as of either the beginning or the ending date of an Offering Period
or Payroll Deduction Period or the higher of both rather than as of the lower)
for Offering Periods and Payroll Deduction Periods beginning after Committee
action.

 

Offering Periods

Offering Periods are successive and overlapping 12 month periods beginning on
the first trading day on or after December 1 and June 1 of each year and ending
on the last trading day in the 12 month period.

 

Payroll Deduction Period

Payroll Deduction Periods are the periods during which the Company collects
payroll deductions for a particular purchase. Unless the Committee specifies
otherwise, the Payroll Deduction Periods will be successive six month periods
beginning December 1 and June 1, with the first such Period beginning as of
December 1, 2007.

 

Participation

An eligible Employee may become a “Participant” for an Offering Period by
completing an authorization notice and delivering it to the Committee through
the Company’s Human Resources professionals within a reasonable period of time
before the first day of such Offering Period. All Participants receiving options
under the ESPP will have the same rights and privileges.

 

Method of Payment

A Participant may contribute to the ESPP solely through payroll deductions as
follows:

 

  The Participant must elect on an authorization notice or other required
documentation to have deductions made from his Compensation for each payroll
period during the Payroll Deduction Period at or above a minimum percentage and
under terms the Committee determines. Payroll deductions will be at a rate from
1% to 10% of Compensation. Compensation under the Plan means an Employee’s
regular compensation, including overtime, shift premiums, bonuses, and
commissions (but expressly excluding income from stock options or other noncash
compensation), from the Company or an Eligible Subsidiary paid during a Payroll
Deduction Period.

 

  All payroll deductions will be credited to the Participant’s account under the
ESPP. No interest will accrue on the account.

 

Page 3



--------------------------------------------------------------------------------

  Payroll deductions will begin on the first payday coinciding with or following
the first day of each Payroll Deduction Period and will end with the last payday
preceding or coinciding with the end of that Payroll Deduction Period, unless
the Participant sooner withdraws as authorized under Withdrawal from the Plan
below.

 

  A Participant may not alter the rate of payroll deductions during the Offering
Period, except as provided under Withdrawal from the Plan.

 

  The Company may use the consideration it receives for general corporate
purposes.

 

Granting of Options

On the first day of each Offering Period, a Participant will receive options to
purchase a number of shares of Common Stock with funds withheld from his or her
Compensation. Such number of shares will be determined at the end of the Payroll
Deduction Period according to the following procedure:

Step 1 — Determine the amount the Company withheld from Compensation since the
beginning of the Payroll Deduction Period;

Step 2 — Determine the “Purchase Price” to be the Fair Market Value, provided
that, before an Offering Period begins, the Committee can decrease the price to
an amount that represents at least 85% of the lower of the Fair Market Value of
a share of Common Stock on the first day of the Offering Period and the last day
of the Payroll Deduction Period; and

Step 3 — Divide the amount determined in Step 1 by the amount determined in Step
2.

Any amounts in Step 3 not used to purchase whole shares will be carried forward
to the next Payment Deduction Period, unless the Committee decides instead to
have such amounts refunded to the Participant.

 

Fair Market Value

The Fair Market Value of a share of Common Stock for purposes of the Plan as of
each date described in Step 2 will be determined as follows:

while the Common Stock trades on a national securities exchange, the closing
price as reported on NASDAQ Global Market System on a given trading day;

 

Page 4



--------------------------------------------------------------------------------

if the Common Stock does not trade on any such exchange, the closing sale price
as reported by the National Association of Securities Dealers, Inc. Automated
Quotation System (“Nasdaq”) for such date;

if no such closing sale price information is available, the average of the
closing bid and asked prices that Nasdaq reports for such date;

if there are no such closing bid and asked prices, the average of the closing
bid and asked prices as reported by any other commercial service for such date;
or

if the Company has no publicly-traded stock, the Committee will determine the
Fair Market Value for purposes of the Plan using any measure of value it
determines in good faith to be appropriate;

 

  For any date described in Step 2, the Fair Market Value of a share of Common
Stock for such date will be determined by using the pricing method described
above for the trading day. For any date that is not a trading day, the Fair
Market Value will be determined as of the next preceding trading day, unless the
Committee determines that the time elapsed since trading ceased makes such prior
day an inappropriate measure of Fair Market Value. The Committee can substitute
a particular time of day or other measure of “closing sale price” or “bid and
asked prices” if appropriate because of changes in exchange or market
procedures.

 

  The Committee has sole discretion to determine the Fair Market Value for
purposes of this Plan, and all participation is conditioned on the Participant’s
agreement that the Committee’s determination is conclusive and binding even
though others might make a different determination.

 

  No Participant can receive options:

if, immediately after the grant, that Participant would own shares, or hold
outstanding options to purchase shares, or both, possessing 5% or more of the
total combined voting power or value of all classes of shares of the Company or
any Subsidiaries (as defined below); or

that permit the Participant to purchase shares under all employee stock purchase
plans of the Company and any

 

Page 5



--------------------------------------------------------------------------------

Subsidiary with a Fair Market Value (determined at the time the options are
granted) that exceeds $25,000 in any calendar year.

 

Exercise of Option

Unless a Participant effects a timely withdrawal under the Withdrawal paragraph
below, his option for the purchase of shares of Common Stock during a Payroll
Deduction Period will be automatically exercised as of the last day of the
Payroll Deduction Period for the purchase of the maximum number of shares
(including, if the Committee so provides, fractional shares) that the sum of the
payroll deductions credited to the Participant’s account during such Payroll
Deduction Period can purchase under the formula specified in Granting of
Options. In not event shall the number of shares purchased by a single
participant exceed 2,000 shares on the last day of any Payroll Deduction Period.

 

Delivery of Common Stock

As soon as administratively feasible after the options are used to purchase
Common Stock, the Company will credit to each Participant or, in the
alternative, to an agent or custodian that the Committee designates, the shares
of Common Stock the Participant purchased upon the exercise of the option. If
delivered to an agent or custodian, the agent or custodian may hold the shares
in nominee name and may commingle shares held in its custody in a single account
or stock certificate without identification as to individual Participants.

 

Subsequent Offerings

A Participant will be deemed to have elected to participate in each subsequent
Payroll Deduction Period following his initial election to participate in the
ESPP, unless the Participant files a written withdrawal notice with the Finance
Department (or such other recipient as the Department designates) at least 10
days before the beginning of the Payroll Deduction Period as of which the
Participant desires to withdraw from the ESPP.

 

Withdrawal from the Plan

A Participant may withdraw all, but not less than all, payroll deductions
credited to his account for a Payroll Deduction Period before the end of such
Payroll Deduction Period by delivering a written notice to the Finance
Department or its designee on behalf of the Committee at least 30 days before
the end of such Payroll Deduction Period (or by such other deadline as the
Committee determines). A Participant who for any reason, including retirement,
termination of employment, or death, ceases to be an Employee before the last
day of any Payroll Deduction Period will be deemed to have withdrawn from the
ESPP as of the date of such cessation, unless the Committee establishes other
procedures.

 

Page 6



--------------------------------------------------------------------------------

  When a Participant withdraws from the ESPP, his or her outstanding options
under the ESPP will immediately terminate.

 

  Unless the Committee determines otherwise, if a Participant withdraws from the
ESPP for any reason, the Company will pay to the Participant all payroll
deductions credited to his account or, in the event of death, to the persons
designated as provided in Designation of Beneficiary, as soon as
administratively feasible after the date of such withdrawal and no further
deductions will be made from the Participant’s Compensation.

 

  A Participant who has elected to withdraw from the ESPP may resume
participation in the same manner and under the same rules as any Employee making
an initial election to participate in the ESPP (i.e., he may elect to
participate in the next following Payroll Deduction Period so long as he or she
files the authorization form by the deadline for that Payroll Deduction Period).

 

Stock Subject To Plan

The shares of Common Stock that the Company will sell to Participants under the
ESPP will be shares of authorized but unissued Common Stock, shares held as
treasury stock, and shares purchased on the market. The maximum number of shares
made available for sale under the ESPP will be 250,000 (subject to the
provisions of the Adjustments Upon Changes in Capital Stock section below). If
the total number of shares for which options are to be exercised in a Payroll
Deduction Period exceeds the number of shares then available under the ESPP, the
Company will make, so far as is practicable, a pro rata allocation of the shares
available and will, within 30 days following the end of that Payroll Deduction
Period, refund any additional payroll deductions to the applicable Participants.

 

  A Participant will have no interest in shares covered by his participation
until the last day of the applicable Payroll Deduction Period.

 

  Following purchase under the ESPP, a Participant’s shares will be registered
in the name of the Participant or, at the Participant’s election, in street name
or will otherwise be recognized as owned by the Participant on the Company’s
stock ledger.

 

Adjustments Upon Changes in Capital Stock

Subject to any required action by the Company (which it will promptly take) or
its stockholders, and subject to the provisions of applicable corporate law, if,
during a Payroll Deduction Period,

 

Page 7



--------------------------------------------------------------------------------

the outstanding shares of Common Stock increase or decrease or change into or
are exchanged for a different number or kind of security because of any
recapitalization, reclassification, stock split, reverse stock split,
combination of shares, exchange of shares, stock dividend, or other distribution
payable in capital stock, or

some other increase or decrease in such Common Stock occurs without the
Company’s receiving consideration (excluding, unless the Committee determines
otherwise, stock repurchases),

 

  the Committee must make a proportionate and appropriate adjustment in the
number of shares of Common Stock underlying the options, so that the
proportionate interest of the Participant immediately following such event will,
to the extent practicable, be the same as immediately before such event. Any
such adjustment to the options will not change the total price with respect to
shares of Common Stock underlying the Participant’s election but will include a
corresponding proportionate adjustment in the price of the Common Stock, to the
extent consistent with Section 424 of the Code.

 

  The Board or the Committee may take any actions described in the Adjustments
upon Changes in Capital Stock section without any requirement to seek optionee
consent.

 

  The Committee will make a commensurate change to the maximum number and kind
of shares provided in the Stock Subject to Plan section.

 

  Any issue by the Company of any class of preferred stock, or securities
convertible into shares of common or preferred stock of any class, will not
affect, and no adjustment by reason thereof will be made with respect to, the
number of shares of Common Stock subject to any options or the price to be paid
for stock except as this Adjustments section specifically provides. The grant of
an option under the Plan will not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure, or to merge or to consolidate, or to
dissolve, liquidate, sell, or transfer all or any part of its business or
assets.

 

Substantial Corporate Change

Upon a Substantial Corporate Change, the Plan and the offering will terminate
and all accumulated funds will be distributed as though the Participants had
elected to withdraw unless provision is made in writing in connection with such
transaction for

 

Page 8



--------------------------------------------------------------------------------

the assumption or continuation of outstanding elections, or

the substitution for such options or grants of any options covering the stock or
securities of a successor employer corporation, or a parent or subsidiary of
such successor, with appropriate adjustments as to the number and kind of shares
of stock and prices, in which event the options will continue in the manner and
under the terms so provided.

 

  A Substantial Corporate Change means the

sale of all or substantially all of the assets of the Company to one or more
individuals, entities, or groups (other than an “Excluded Owner” as defined
below),

complete or substantially complete dissolution or liquidation of the Company;

a person, entity, or group (other than an Excluded Owner) acquires or attains
ownership of 80% of the undiluted total voting power of the Company’s
then-outstanding securities eligible to vote to elect members of the Board
(“Company Voting Securities”);

completion of a merger, consolidation or reorganization of the Company with or
into any other entity (other than an Excluded Owner) unless the holders of the
Company Voting Securities outstanding immediately before such completion,
together with any trustee or other fiduciary holding securities under a Company
benefit plan, hold securities that represent immediately after such merger or
consolidation more than 20% of the combined voting power of the then outstanding
voting securities of either the Company or the other surviving entity or its
ultimate parent, or

any other transaction (including a merger or reorganization in which the Company
survives) approved by the Board that results in any person or entity (other than
an Excluded Owner) owning 100% of Company Voting Securities.

 

Page 9



--------------------------------------------------------------------------------

  An “Excluded Owner” consists of the Company, any Company Subsidiary, any
Company benefit plan, or any underwriter temporarily holding securities for an
offering of such securities.

 

Designation of Beneficiary

A Participant may file with the Committee a written designation of a beneficiary
who is to receive any payroll deductions credited to the Participant’s account
under the ESPP or any shares of Common Stock owed to the Participant under the
ESPP if the Participant dies. A Participant may change a beneficiary at any time
by filing a notice in writing with the Human Resources professionals on behalf
of the Committee.

 

  Upon the death of a Participant and upon receipt by the Committee of proof of
the identity and existence of the Participant’s designated beneficiary, the
Company will deliver such cash or shares, or both, to the beneficiary. If a
Participant dies and is not survived by a beneficiary that the Participant
designated in accordance with the immediate preceding paragraph, the Company
will deliver such cash or shares, or both, to the personal representative of the
estate of the deceased Participant. If, to the knowledge of the Committee, no
personal representative has been appointed within 90 days following the date of
the Participant’s death, the Committee, in its discretion, may direct the
Company to deliver such cash or shares, or both, to the surviving spouse of the
deceased Participant, or to any one or more dependents or relatives of the
deceased Participant, or if no spouse, dependent, or relative is known to the
Committee, then to such other person as the Committee may designate.

 

  No designated beneficiary may acquire any interest in such cash or shares
before the death of the Participant.

 

Subsidiary Employees

Employees of Eligible Subsidiaries will be entitled to participate in the ESPP,
except as the Committee otherwise designates.

 

  Eligible Subsidiary means each of the Company’s Subsidiaries, except as the
Board or Committee otherwise specifies. Subsidiary means any corporation (other
than the Company) in an unbroken chain of corporations including the Company if,
at the time an option is granted to a Participant under the ESPP, each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. Subsidiary includes any
single member limited liability company with its corporate member in the
foregoing chain.

 

Page 10



--------------------------------------------------------------------------------

Transfers, Assignments, and Pledges

A Participant may not assign, pledge, or otherwise dispose of payroll deductions
credited to the Participant’s account or any rights to exercise an option or to
receive shares of Common Stock under the ESPP other than by will or the laws of
descent and distribution or under a qualified domestic relations order, as
defined in the Employee Retirement Income Security Act. Any other attempted
assignment, pledge or other disposition will be without effect, except that the
Company may treat such act as an election to withdraw under the Withdrawal
section.

 

Amendment or Termination of Plan

The Board of Directors of the Company or the Committee may at any time terminate
or amend the ESPP, whether during or at the end of any Payroll Deduction Period,
without the consent of any Participant. Any amendment of the ESPP that
(i) materially increases the benefits to Participants, (ii) materially increases
the number of securities that may be issued under the ESPP, or (iii) materially
modifies the eligibility requirements for participation in the ESPP must be
approved by the shareholders of the Company to take effect. The Company will
refund to each Participant the amount of payroll deductions credited to his
account as of the date of termination as soon as administratively feasible
following the effective date of the termination.

 

Effect on Other Plans

Whether exercising or receiving an option causes the Participant to accrue or
receive additional benefits under any pension or other plan is governed solely
by the terms of such other plan.

 

Notices

All notices or other communications by a Participant to the Committee or the
Company will be considered to have been duly given when the Finance Department
of the Company receives them or when any other person or entity the Company
designates receives the notice or other communication in the form the Company
specifies.

 

General Assets

Any amounts the Company invests or otherwise sets aside or segregates to satisfy
its obligations under this ESPP will be solely the Company’s property (except as
otherwise required by Federal or state wage laws), and the optionee’s claim
against the Company under the ESPP, if any, will be only as a general creditor.
The optionee will have no right, title, or interest whatever in or to any
investments that the Company may make to aid it in meeting its obligations under
the ESPP. Nothing contained in the ESPP, and no action taken under its
provisions, will create or be construed to create an implied or constructive
trust of any kind or a fiduciary relationship between the Company and any
Employee, Participant, former Employee, former Participant, or any beneficiary.

 

Page 11



--------------------------------------------------------------------------------

Privileges of Stock Ownership

No Participant and no beneficiary or other person claiming under or through such
Participant will have any right, title, or interest in or to any shares of
Common Stock allocated or reserved under the Plan except as to such shares of
Common Stock, if any, that have been issued to such Participant.

 

Tax Withholding

To the extent that a Participant realizes ordinary income or wages for
employment tax purposes in connection with a sale or other transfer of any
shares of Common Stock purchased under the Plan or the crediting of interest to
an account, the Company may withhold amounts needed to cover such taxes from any
payments otherwise due to the Participant. Any Participant who sells or
otherwise transfers shares purchased under the Plan within two years after the
beginning of the Payroll Deduction Period in which he purchased the shares must,
within 30 days of such transfer, notify the Company’s Payroll Department in
writing of such transfer. Each Participant, as a condition of participation,
agrees that the Company may treat the purchase of shares and/or their
disposition as taxable events requiring the withholding or other collection of
income and employment taxes and further agrees to pay any such taxes for which
the Company cannot reasonably withhold.

 

Limitations on Liability

Notwithstanding any other provisions of the ESPP, no individual acting as a
director, employee, or agent of the Company shall be liable to any Employee,
Participant, former Employee, former Participant, or any spouse or beneficiary
for any claim, loss, liability, or expense incurred in connection with the ESPP,
nor shall such individual be personally liable because of any contract or other
instrument he executes in such other capacity. The Company will indemnify and
hold harmless each director, employee, or agent of the Company to whom any duty
or power relating to the administration or interpretation of the ESPP has been
or will be delegated, against any cost or expense (including attorneys’ fees) or
liability (including any sum paid in settlement of a claim with the Board’s
approval) arising out of any act or omission to act concerning this ESPP unless
arising out of such person’s own fraud or bad faith.

 

No Employment Contract

Nothing contained in this Plan constitutes an employment contract between the
Company or an Eligible Subsidiary and any Employee. The ESPP does not give an
Employee any right to be retained in the Company’s employ, nor does it enlarge
or diminish the Company’s right to terminate the Employee’s employment.

 

Page 12



--------------------------------------------------------------------------------

Applicable Law

The laws of the State of Delaware (other than its choice of law provisions)
govern the ESPP and its interpretation.

 

Legal Compliance

The Company will not issue any shares of Common Stock under the Plan until the
issuance satisfies all applicable requirements imposed by Federal and state
securities and other laws, rules, and regulations, and by any applicable
regulatory agencies or stock exchanges. To that end, the Company may require the
optionee to take any reasonable action to comply with such requirements before
issuing such shares. No provision in the Plan or action taken under it
authorizes any action that Federal or state laws otherwise prohibit.

 

  The Plan is intended to conform to the extent necessary with all provisions of
the Securities Act of 1933, as amended, (“Securities Act”) and the Securities
Exchange Act of 1934, as amended, and all regulations and rules the Securities
and Exchange Commission issues under those laws, including specifically Rule
16b-3. Notwithstanding anything in the Plan to the contrary, the Committee and
the Board must administer the Plan, and Participants may purchase Common Stock,
only in a way that conforms to such laws, rules, and regulations. To the extent
applicable law permits, the Plan and any offers will be deemed amended to the
extent necessary to conform to such laws, rules, and regulations.

 

Approval of Stockholders

The ESPP must be submitted to the shareholders of the Company for their approval
within 12 months after the Board adopts the ESPP. The adoption of the ESPP is
conditioned upon the approval of the shareholders of the Company, and failure to
receive their approval will render the ESPP and any outstanding options
thereunder void and of no effect.

 

Page 13